DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 202 in Fig. 2, 302 and 303 in Fig. 3, 1101 in Fig. 11 and 1201 in Fig. 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation “determining available operation information that comprises at least one of an output level” (in Claim 2, Line [2-3]), the reference to “an output level” is unclear, since “output level” is made equivalent to “total radiated power or power density” in the Specification (page 19, Line [18] and page 20, Line [5]);
Appropriate correction is required.

Claims 1-3 and 7-13, it is not clear from the context of the claims what information is referred to recited limitations “static information,” “coexistence condition information,” “coexistence condition information,” “available operation information” and “dynamic information.” 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KASSLIN et al (US 20120106364 A1), hereinafter referenced as Kasslin. 

Regarding claim 1, Kasslin teaches an operating condition determining method (Para. [0008]-Kasslin discloses method, … for wireless resource sharing between heterogeneous wireless networks to enable coexistence of secondary networks) performed by an operating condition determining apparatus (Fig. 1A, Coexistence Manager (CM) 102),
the operating condition determining method comprising: receiving static information about a coexistence map that comprises coexistence condition information from a coexistence analysis engine that interacts with the operating condition determining apparatus (Fig. 1A, Para. [0193]-Kasslin discloses the coexistence manager 102 (determining apparatus) accesses the primary database 104 to obtain available secondary channels (static information) in the TV band white space. The coexistence manager 102 accesses the coexistence network element Coexistence Discovery & Info Server (CDIS) 107 to obtain Potential neighbor networks' addresses. Para. [0120]-Kasslin discloses a coexistence enabler CE (coexistence analysis engine) and its associated TVBD need to provide information to the system in order to use the services of the system. Fig. 1A, Para. [0193]-Kasslin discloses the coexistence manager 102 has received Spectrum sensing results and network parameters ... obtain Potential neighbor networks' addresses. The coexistence manager 102 processes this data in conjunction with Spectrum maps, Operational parameters, and Time base sync, to determine a resource reallocation (Coexistence Condition Information).); and
determining available operation information using dynamic information of an unlicensed radio device that desires to use a communication service based on the static information (Fig. 1A, Para. [0193]-Kasslin discloses the coexistence manager 102 has received Spectrum sensing results and network parameters (dynamic information) ... obtain Potential neighbor networks' addresses. The coexistence manager 102 processes this data in conjunction with Spectrum maps, Operational parameters, and Time base sync, to determine a resource reallocation (available operating information) for the coexistence enabler 100 in device STA1. Para. [0120]-Kasslin discloses a coexistence enabler CE and its associated TVBD need to provide information to the system (unlicensed radio device) in order to use the services (communication service) of the system).

Regarding claim 2, Kasslin teaches the operating condition determining method of claim 1, Kasslin further teaches wherein the determining of the available operation information comprises determining available operation information that comprises at least one of an output level, an available channel, and an interference level triggered by a clutter based on the static information (Para. [0182-0183]-Kasslin discloses coexistence manager 102 determines resource allocation (available operation information) process [0183] More extensive: change in number of available channels (available channel). Fig. 4 and 5A Para. [0157]-Kasslin discloses the CM2 includes the result of its estimation in the message Neighbor_Discovery_rsp (e.g. source_to_destination_interference parameter is set to TRUE or FALSE). Para. [0146]-Kasslin discloses Message From CE to CM: CE_resource_use_rsp [0147] Bandwidth (start channel+bandwidth) [0148] Utilization (used time-% in the bandwidth) [0149] Max operation power (output level) [0150] Antenna configuration [0151] Satisfaction level. Fig. 4, Para. [0159]-Kasslin discloses Interferer report (interference level) is sent from the CM ... for example, channel switch, change of operating bandwidth, change in operation interval or utilization, change in transmission power, and the stability/satisfaction level (static information)). 

Regarding claim 7, Kasslin teaches an operating condition determining method (Para. [0008]-Kasslin discloses method, … for wireless resource sharing between heterogeneous wireless networks to enable coexistence of secondary networks) performed by a coexistence analysis engine (Fig. 1A, Coexistence Enabler (CE) 100),
the operating condition determining method comprising: generating coexistence condition information about an existing radio station in which an unlicensed radio device is installed in a unit area in which an operating condition for frequency coexistence is calculated (Fig. 1A, Para. [0202]-Kasslin discloses the Coexistence Enabler (CE) 100 calculates the CoexistenceValue (CV) (coexistence condition information) from some parameters of the network under it. Fig. 1F, Para. [0076]-Kasslin discloses frequency band diagram illustrating an example TDMA coexistence frame 28 in sub-band 18 in the TV band white space locally unused by licensed TV broadcasters (existing radio station));
generating a coexistence map for sharing the coexistence condition information (Para. [0165]-Kasslin discloses coexistence information … this information may be embedded also to spectrum map. Para. [0202]-Kasslin discloses the spectrum map creation process is performed by the CM 102 from the information received from the CE 100, the primary database 104 and information from the CMs of neighboring networks);
and transferring the coexistence map to an operating condition determining apparatus (Para. [0218]-Kasslin discloses resource allocation process: Shares CVs from the CEs one is serving with the CMs of the neighboring networks. Exchanges spectrum maps with the CMs of the neighboring networks. Determines resource allocations as described in high level in NC72135 using the CVs and spectrum maps).

Regarding claim 10, Kasslin teaches the operating condition determining method of claim 7, Kasslin further teaches further comprising: setting coexistence condition information based on the existing radio station and an existing radio station different from the existing radio station when the existing radio station and the different existing radio station are present in the unit area (Fig. 1A, Para. [0193]-Kasslin discloses the example system architecture of FIG. lA shows ... in TV white space (TVWS) WLAN access point STA 1 (the unit area)... the coexistence enabler 100 in device STA 1 (existing radio station) then controls the medium access control (MAC) to communicate in channels in the TV white spaces band reallocated by the coexistence manager 102, without interference from other networks sharing the same white space channels. A similar operation may be carried out by the coexistence manager 103 in conjunction with the coexistence enabler 100' in base STA 8 (existing radio station different from the existing radio station). A network of distributed coexistence managers 102 and 103 may communicate with one another over the Internet 105). 

Regarding claim 13, Kasslin teaches an operating condition determining apparatus (Para. [0008]-Kasslin discloses method, apparatus … for wireless resource sharing between heterogeneous wireless networks to enable coexistence of secondary networks) comprising: a processor (Para. [0034-0035]-Kasslin discloses an apparatus, comprising: at least one processor),
wherein the processor is configured to: receive static information about a coexistence map that comprises coexistence condition information from a coexistence analysis engine that interacts with the operating condition determining apparatus (Fig. 1A, Para. [0193]-Kasslin discloses the coexistence manager 102 accesses the primary database 104 to obtain available secondary channels (static information) in the TV band white space. The coexistence manager 102 (operating condition determining apparatus) accesses the coexistence network element Coexistence Discovery & Info Server (CDIS) 107 to obtain Potential neighbor networks' addresses. Para. [0120]-Kasslin discloses a coexistence enabler CE (coexistence analysis engine) and its associated TVBD need to provide information (coexistence condition information) to the system in order to use the services of the system), and
determine available operation information using dynamic information of an unlicensed radio device that desires to use a communication service based on the static information (Fig. 1A, Para. [0193]-Kasslin discloses the coexistence manager 102 has received Spectrum sensing results and network parameters (dynamic information) ... obtain Potential neighbor networks' addresses. The coexistence manager 102 processes this data in conjunction with Spectrum maps, Operational parameters, and Time base sync, to determine a resource reallocation (available operation information) for the coexistence enabler 100 in device STA1. Para. [0120]-Kasslin discloses a coexistence enabler CE and its associated TVBD need to provide information (available operation information) to the system (unlicensed radio device) in order to use the services of the system).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over KASSLIN et al (US 20120106364 A1), hereinafter referenced as Kasslin, in view of Shanholtz et al. (US 9692465 B1), hereinafter referenced as Shanholtz, and further in view of Martone et al. (US 20210135703 A1), hereinafter referenced as Martone.

Regarding claim 3, Kasslin teaches operating condition determining method of claim 2.
Although, Kasslin teaches pathloss (Para. [0229]-Kasslin discloses the coexistence manager 102 applies rules in making its determination of which of two networks based on different technologies, should be given priority in spectrum reallocation. For example, WLAN devices are typically designed for better resistance to saturation than WMAN devices, since WMAN devices must be more sensitive to attenuated signals received),
Kasslin fails to explicitly teach wherein the determining of the available operation information comprises: determining a pathloss from a position of an unlicensed radio device installed in an existing radio station to the existing radio station based on the static information; determining a frequency dependent rejection (FDR) between the unlicensed radio device installed in the existing radio station and the existing radio station.
However, Shanholtz explicitly teaches wherein the determining of the available operation information comprises: determining a pathloss from a position of an unlicensed radio device installed in an existing radio station to the existing radio station based on the static information (Col. 4, Line[6]-Shanholtz discloses L.sub.p=Interference path propagation loss (pathloss), dB. Fig. 1, Col. 5, Line[5-11]-Shanholtz discloses in Equation 2, interference path propagation loss L.sub.p represents the propagation path loss, e.g., free space path loss, experienced by the EIRP (static information) due to the separation distance between interferer k and receiver 102 (existing radio station). Assuming antenna 102a of receiver 102 is a directional sum are independently distributed and that the variance of antenna having its main antenna beam pointing at/aligned with friendly transmitter 104 (unlicensed radio device).);
determining a frequency dependent rejection (FDR) between the unlicensed radio device installed in the existing radio station and the existing radio station (Col. 4, Line[61-70]-Shanholtz discloses for L.sub.pol L.sub.s, and FDR (Frequency Dependent Rejection), the values will be the same for each interferer L.sub.p and G.sub.r(θ, φ) will vary depending upon the location of the interferer relative to the receiver (existing radio station). For each parameter, a value may be randomly selected from a predetermine range of values (e.g., in dB) for that parameter, such that value of the parameter varies across the interferers. Alternatively, a value may be selected based on a predetermined probability distribution function of values for the given parameter, so that the parameter varies across the interferers).
	Kasslin and Shanholtz are both considered to be analogous to the claimed invention because they are in the same field of wireless communications, dealing with radio coexistence concepts and aggregate interference model respectively. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kasslin to incorporate the teachings of Shanholtz on pathloss and frequency dependent rejection (FDR), with a motivation to determine the pathloss and FDR between the unlicensed radio device and the existing radio station, and guarantee meeting the increased demand for wireless broadband access to the electromagnetic (EM) spectrum, (Shanholtz, Col. 1, Line [15-16]).
 Although, Kasslin teaches setting available operation information (Para. [0229]-Kasslin discloses to obtain information required for the coexistence from the TV band device (TVBD), and to reconfigure TVBD operation according the coexistence decisions which are received from the Coexistence Manager (CM). The collected information covers the capabilities and the resource need of the TVBD network, and the characteristics of the radio environment),
Kasslin, in view of Shanholtz, fails to explicitly teach calculating an interference level received at the existing radio station based on the FDR; calculating at least one of an available channel, a power density, and a power level of the existing radio station based on the interference level; and setting available operation information according to dynamic information based on at least one of the available channel, the power density, and the power level of the existing radio station.
However, Martone explicitly teaches calculating an interference level received at the existing radio station based on the FDR (Para. [0022]-Martone discloses the interference (interference level) from the eNodeB to the radar (existing radio station) is defined as (3). Para. [0025]-Martone discloses the interference from the radar to the UE 104 (unlicensed radio station) is defined as (8)); 
calculating at least one of an available channel, a power density, and a power level of the existing radio station based on the interference level (Para. [0020-0022]-Martone discloses the CBS transmitter power is defined as x.sub.4=P.sub.2, where 0≤P.sub.2≤P.sub.2,max and P.sub.2,max is the max available power (power level).... the variable (2) is the interference and noise power estimate for all contiguous sub-bands in the spectrum produced by the secondary users as seen by the radar (existing radio station). The radar receiver noise factor is defined as N.sub.f1, but the receiver noise power is inherently estimated in (2) by summing the noise floor for different bandwidth combinations. The interference from the eNodeB to the radar is defined as (3)); and 
setting available operation information according to dynamic information based on at least one of the available channel, the power density, and the power level of the existing radio station ([Abstract-Martone discloses adjust the operational parameters (available operation information) of the primary user equipment (existing radio station) to mitigate interference. Para. [0007]-Martone discloses Spectrum sensing (dynamic information) is implemented to form a power spectral estimate of the electromagnetic environment (EME) to identify secondary user equipment. Multi-objective optimization then adjusts the output power (power level), center frequency, and bandwidth parameters of the primary user equipment to maximize range resolution, signal to interference plus noise ratio (SINR), and channel capacity).
	Martone is considered to be analogous because it is in the same field of wireless communications, dealing with method and system for optimizing transceiver spectrum sharing.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kasslin in view of Shanholtz to incorporate the teachings of Martone on interference and network coexisting condition, with a motivation to calculate the interference due to frequency dependent rejection, then calculate and set the coexisting conditions, and ultimately ensure the capability to coexist with secondary (or lower priority) RF users and with communication systems that have equal rights to the band while maintaining high-performance requirements of both primary and secondary user equipment, (Martone, Para. [0003]).

Regarding claim 4, Kasslin in view of Shanholtz, and further in view of Martone teaches the operating condition determining method of claim 3. 
Kasslin fails to explicitly teach wherein the determining of the FDR comprises determining the FDR based on a center frequency according to an operating bandwidth of the unlicensed radio device installed in the existing radio station and a center frequency according to an operating bandwidth of the existing radio station.
However, Shanholtz further teaches wherein the determining of the FDR comprises determining the FDR based on a center frequency according to an operating bandwidth of the unlicensed radio device installed in the existing radio station and a center frequency according to an operating bandwidth of the existing radio station (Col. 13, Line[2-3]-Shanholtz discloses frequency dependent rejection at the receiver based on a center frequency emitted by the interferer. Fig. 1, Col. 5, Line[20-25]-Shanholtz discloses Frequency Dependent Rejection FDR(Δf) (FDR) is based on an emission spectra for interferer k, a receiver selectivity of receiver subsystem 102b, and the difference in frequency between a center transmit frequency (Center frequency) of the emission spectra (Bandwidth) for interfere k and a listening frequency assigned to receiver subsystem 102b (existing radio station)).
	Shanholtz is considered to be analogous because it is in the same field of wireless communications, dealing with aggregate interference model. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kasslin in view of Martone to incorporate the teachings of Shanholtz on Frequency Dependent Rejection (FDR), with a motivation to determine FDR based on center frequency and bandwidth, and guarantee meeting the increased demand for wireless broadband access to the electromagnetic (EM) spectrum, (Shanholtz, Col. 1, Line [15-16]).

Regarding claim 5, Kasslin in view of Shanholtz, and further in view of Martone teaches the operating condition determining method of claim 3. 
Kasslin in view of Shanholtz fails to explicitly teach wherein the calculating of the at least one comprises consecutively calculating a power density according to a frequency separation based on the interference level.
However, Martone explicitly teaches wherein the calculating of the at least one comprises consecutively calculating a power density according to a frequency separation based on the interference level (Para. [0020-0022]-Martone discloses the CBS transmitter power is defined as x.sub.4=P.sub.2, where 0≤P.sub.2≤P.sub.2,max and P.sub.2,max is the max available power.... the variable (2) is the interference and noise power estimate for all contiguous sub-bands in the spectrum produced by the secondary users as seen by the radar. The radar receiver noise factor is defined as N.sub.f1, but the receiver noise power is inherently estimated in (2) by summing the noise floor for different bandwidth combinations. The interference (interference level) from the eNodeB to the radar is defined as (3)).
	Martone is considered to be analogous because it is in the same field of wireless communications, dealing with method and system for optimizing transceiver spectrum sharing.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kasslin in view of Shanholtz to incorporate the teachings of Martone on power density, with a motivation to consecutively calculate power density, and ultimately ensure the capability to coexist with secondary (or lower priority) RF users and with communication systems that have equal rights to the band while maintaining high-performance requirements of both primary and secondary user equipment, (Martone, Para. [0003]).

Regarding claim 6, Kasslin in view of Shanholtz, and further in view of Martone teaches the operating condition determining method of claim 3. 
Although, Kasslin teaches calculating of the at least one … with a predefined (Para. [0096]-Kasslin discloses to the allocation of resources in neighboring networks is analyzed and compared with the requesting network's need for network resources), 
Kasslin fails to explicitly teach wherein the calculating of the at least one comprises comparing an interference level according to a center frequency and a bandwidth of the unlicensed radio device installed in the existing radio station with a predefined protection standard and calculating the available channel and the power level.
However, Shanholtz explicitly teaches wherein the calculating of the at least one comprises comparing an interference level according to a center frequency and a bandwidth of the unlicensed radio device installed in the existing radio station with a predefined protection standard and calculating the available channel and the power level (Col. 1, Line[60-67] and Col. 2, Line[1-2]-Shanholtz discloses the controller implements a computer model to determine a modeled aggregate interference power distribution (interference level) resulting from multiple interferers. The controller also receives signals indicative of actual RF signals captured by the antenna, determines an actual aggregate signal power distribution of the actual RF signals, and compares the actual aggregate signal power distribution to the modeled aggregated interference power distribution. The processor adjusts signal processing parameters in the RF receiver responsive to results of the compare. (Please see also Col. 3, Line[1-36] and Col. 10, Line[33-42])).
	Shanholtz is considered to be analogous because it is in the same field of wireless communications, dealing with aggregate interference model. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kasslin to incorporate the teachings of Shanholtz on calculating coexisting conditions, with a motivation to calculate the network coexisting conditions based on a predefined protection standard, and guarantee meeting the increased demand for wireless broadband access to the electromagnetic (EM) spectrum, (Shanholtz, Col. 1, Line [15-16]).


Claims 8-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KASSLIN et al (US 20120106364 A1), hereinafter referenced as Kasslin, in view of SHO FURUICHI (US 20220264312 A1), hereinafter referenced as Furuichi.

Regarding claim 8, Kasslin teaches the operating condition determining method of claim 7. 
Kasslin fails to explicitly teach wherein the generating of the coexistence condition information comprises, in response to an operation of the unlicensed radio device that is installed at a specific height of the existing radio station in the unit area, generating coexistence condition information according to a position and a unit bandwidth of the unlicensed radio device.
However, Furuichi explicitly teaches wherein the generating of the coexistence condition information comprises, in response to an operation of the unlicensed radio device that is installed at a specific height of the existing radio station in the unit area, generating coexistence condition information according to a position and a unit bandwidth of the unlicensed radio device (Para. [0335]-Furuichi discloses the band use condition (coexistence condition information) is calculated based on the other system related information ... For example, similarly to an area of a radio environment map (REM), in a case where an area/space in which the base station device 40 (existing radio station) can use the shared band is determined in advance, the available spectrum information may be derived based on only the position-related information and the height-related information. Fig. 6, Para. [0345]-Furuichi discloses a requirement for a communication parameter can include bandwidth. Para. [0452]-Furuichi discloses interference power at the reception antenna output end at a protection point (PP) per bandwidth).
	Furuichi is considered to be analogous because it is in the same field of communications, dealing with information processing and communication devices.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kasslin to incorporate the teachings of Furuichi on generating network coexisting condition, with a motivation to generate the conditions accordition to radio position and unit bandwidth, and guarantee more effective use of radio resources by utilization of cognitive radio technology, (Furuichi, Para. [0002]).

Regarding claim 9, Kasslin teaches the operating condition determining method of claim 7. 
Kasslin fails to explicitly teach wherein the coexistence condition information comprises at least one of protection target information associated with the existing radio station, basic information about the unit area, and sharing information associated with a frequency.
However, Furuichi explicitly teaches wherein the coexistence condition information comprises at least one of protection target information associated with the existing radio station, basic information about the unit area, and sharing information associated with a frequency (Para. [0559]-Furuichi discloses the communication control device 60 receives first information regarding a primary use device that performs primary use of the predetermined frequency band, and sets information regarding the protection (protection target information) of the primary use device (existing radio station) based on the first information. Additionally, the communication control device 60 calculates the communication parameters related to the radio transmission of a secondary use device that performs secondary use of the predetermined frequency (associated frequency) band based on the set information related to the protection of the primary use device).
	Furuichi is considered to be analogous because it is in the same field of communications, dealing with information processing and communication devices.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kasslin to incorporate the teachings of Furuichi on network coexisting condition information, with a motivation to include protection target, basic and sharing information, and guarantee more effective use of radio resources by utilization of cognitive radio technology, (Furuichi, Para. [0002]).

Regarding claim 11, Kasslin teaches the operating condition determining method of claim 10. 
Kasslin fails to explicitly teach wherein the setting of the coexistence condition information comprises calculating coexistence condition information according to a position and a unit bandwidth of the different existing radio station by considering an interference effect with the different existing radio station based on the coexistence condition information.
However, Furuichi explicitly teaches wherein the setting of the coexistence condition information comprises calculating coexistence condition information according to a position and a unit bandwidth of the different existing radio station by considering an interference effect with the different existing radio station based on the coexistence condition information (Fig. 4 and 13, Para. [0103]-Furuichi discloses the communication control device allocates the interference margin I.sub.accept to the plurality of base station devices 40 (existing and different existing radio station) such that interference aggregation to a predetermined protection point of the communication system 1 (received interference amount I.sub.1+I.sub.2+I.sub.3 illustrated in FIG. 1) would not exceed the interference margin I.sub.accept. (Please see also Para. [0258 and 0268])).
	Furuichi is considered to be analogous because it is in the same field of communications, dealing with information processing and communication devices.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kasslin to incorporate the teachings of Furuichi on calculating network coexisting condition information, with a motivation to include different existing radio stations, and guarantee more effective use of radio resources by utilization of cognitive radio technology, (Furuichi, Para. [0002]).

Regarding claim 12, Kasslin teaches the operating condition determining method of claim 7.
Although, Kasslin teaches a plurality of pieces of coexistence condition information (Para. [0197]-Kasslin discloses the CM may serve one or more networks. It collects information from associated networks and configures it.... From the collected information the CM constructs the spectrum map for the network, and calculates the amount of resources for which the network is eligible in the current spectrum environment), 
Kasslin fails to explicitly teach wherein the generating of the coexistence map comprises generating a coexistence map that sequentially comprises frequencies of unit bandwidths comprised in a plurality of pieces of coexistence condition information, respectively, when the plurality of pieces of coexistence condition information correspond to the existing radio station and the different existing radio station.
However, Furuichi explicitly teaches wherein the generating of the coexistence map comprises generating a coexistence map that sequentially comprises frequencies of unit bandwidths comprised in a plurality of pieces of coexistence condition information, respectively, when the plurality of pieces of coexistence condition information correspond to the existing radio station and the different existing radio station (Para. [0435]-Furuichi discloses when the information corresponding to the clutter category is embedded in digital map (coexistence map). Para. [0115]-Furuichi discloses  a plurality of interference calculation points (protection points) for interference calculation, and specifies one or a plurality of interference calculation points to be subjected to interference calculation from among the plurality of interference calculation points based on the capability information. The communication control device performs interference calculation based on the specified one or the plurality of interference calculation points (plurality of pieces of coexistence condition information). (Please see also Para. [0103, 0258 and 0479]). Para. [0452]-Furuichi discloses interference power at the reception antenna output end at a protection point (PP) per bandwidth).
	Furuichi is considered to be analogous because it is in the same field of communications, dealing with information processing and communication devices.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kasslin to incorporate the teachings of Furuichi on network coexisting condition information, with a motivation to generate coexistence map with a plurality of pieces of coexistence condition information, and guarantee more effective use of radio resources by utilization of cognitive radio technology, (Furuichi, Para. [0002]).




Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Kasslin et al. (US 20120108179 A1)- Method, apparatus, and computer program product embodiments are disclosed to provide for wireless resource sharing between heterogeneous wireless networks to enable coexistence in a TV band white space. An example embodiment of the invention includes a method, comprising the steps of: identifying a potential neighboring wireless network to a wireless network based on information exchanged with a network controller serving the potential neighboring wireless network; and sending a reporting interferer request to the network controller serving the potential neighboring wireless network in response to determining that the potential neighboring wireless network is an interferer network to the wireless network............... Fig. 1-3. Abstract.
 (b)	Jo et al. (US 20140066086 A1)- According to one embodiment of the present invention, provided is a frequency band (FB) determination method of a wireless access device which provides an access point to enable one or more terminals to wirelessly access a network. The method may comprise the steps of receiving database-related information from database servers which have database related to unused FBs of a television broadcasting band (TVBB), determining a database server to be accessed among the database servers on the basis of the database-related information, requesting the determined database server and receiving information on available FBs, and determining FBs, among the received operating FBs, for the one or more terminals. The operating FBs are determined by the database server so that the wireless access device can coexist with a neighboring homogeneous or heterogeneous wireless access device without mutual interference within the TVBB............... Fig. 1-5. Abstract.
(c)	Novak et al. (US 20130005240 A1)- An architecture, system and associated method for dynamic coordination of radio resource usage in a network environment. In one aspect, a relay communication method comprises detecting, by a first wireless mobile device, sensory data associated with multiple radio channels relative to at least one radio element in a sensing area of the first wireless mobile device. If the first wireless mobile device is out of range of a wide area cellular network, a short-range wireless communication path is established with a second wireless mobile device having a wide area cellular communication connection. The sensory data is transmitted by the first wireless mobile device to the second wireless mobile device for reporting to a network element via a wide area cellular network serving the second wireless mobile device............... Fig. 1-4. Abstract.
 (d)	Tal et al. (US 20100137025 A1)- A novel and useful apparatus for and method of distributed coexistence for mitigating interference in a single chip radio and/or a multi-radio (i.e. multi-transceiver) communications device. The invention enables coexistence ‘friendly’ radio IPs having frequency agility in that they are capable of shifting their clock frequencies thereby avoiding frequency bands of potential victim radios. Frequency agility on the aggressor radio side (rather than by mitigating the effect of interference on the victim radio side) prevents harmonics from the aggressor's clock scheme from falling in the operating frequency band of the victim radio, and in turn causing degradation to its performance. Each aggressor radio, based on information received from other radios, configures the root clock frequency of its RX and/or TX chain clock generation circuits............... Fig. 1-3. Abstract.
 (e)	Kang et al. (US 20120115525 A1)- Provided is a resource management system in a communication system including a plurality of systems having no right to use a first frequency band. The resource management system includes: a coexistence manager (CM) configured to manage the plurality of systems for the purpose of coexistence and frequency sharing of the plurality of systems in a frequency band available for the plurality of systems, when the available frequency band is detected in the first frequency band; a coexistence enabler (CE) configured to transmit and receive information of the plurality of systems and information of the CM; and a coexistence discovery and information server (CDIS) configured to support the CM to control the plurality of systems. The CM performs channel classification for the first frequency band based on channel information of the available frequency band, and allocates operating channels to the plurality of systems............... Fig. 1-3. Abstract.
 (f)	Medina et al. (US 20190373618 A1)- The present disclosure relates to wireless communication devices for communication in a wireless communication network supporting a plurality of sidelink radio resources. One example wireless communication device comprises at least one processor configured to determine an interference-related parameter Hj(s) associated with at least one of the plurality of sidelink radio resources (s), and at least one of compute a first map (Sj) mapping an identity-related parameter (IDi) of the at least one neighboring wireless communication device to Pij or compute a second map (Cj) mapping at least one sidelink radio resource (s) to Ij(s) or Hj(s). A transceiver in the example wireless communication device is configured to transmit at least one of Sj or Cj to at least one of a network entity or at least one neighboring wireless communication device............... Fig. 1-2. Abstract.
(g)	Srikanteswara et al. (US 20170318470 A1)- A shared spectrum network device in a higher-tier network may include one or more processors configured to receive information provided from a lower-tier network, estimate, based on the information, interference to the higher-tier network from one or more transmitters of the lower-tier network, compare the estimated interference to a threshold value, and identify a geographic zone in which transmission by one or more transmitters of the lower-tier network is limited based on the comparison............... Fig. 1-3. Abstract.
(h)	Jechoux et al. (US 20130324113 A1)- According to an aspect of this disclosure, a radio communication device is provided including a first transceiver; a second transceiver comprising a filter having a filter characteristic; a first processor configured to control the first transceiver to transmit signals during a first transmitting period, to determine as to whether a scheduled uplink transmission fulfills a predefined criterion; and a second processor configured to control the second transceiver to receive signals; wherein the first processor is further configured to provide an indication signal indicating as to whether the second processor should control the second transceiver to receive a signal or not to receive a signal dependent on whether the scheduled uplink transmission by the first transceiver fulfills the predefined criterion............... Fig. 1-5. Abstract.
(i)	Tolentino et al. (US 20110081858 A1)- Methods and apparatus for mitigating the effects of interference between multiple air interfaces located on an electronic device. In one embodiment, the air interfaces include a WLAN interface and PAN (e.g., Bluetooth) interface, and information such as Receiver Signal Strength Index (RSSI) as well as system noise level information are used in order to intelligently execute interference mitigation methodologies, including the selective application of modified frequency selection, variation of transmitter power, and/or change of operating mode (e.g., from multiple-in multiple-out (MIMO) to single-in, single-out (SISO)) so as to reduce isolation requirements between the interfaces. These methods and apparatus are particularly well suited to use cases where the WLAN interface is operating with high data transmission rates. Business methods associated with the foregoing technology are also described............... Fig. 1-4. Abstract.
(j)	Ho Jeong et al. (US 20160006499 A1)- The present invention relates to an apparatus and a method of predicting radio interference of a receiver. The apparatus includes a radio station information collecting unit which receives information related to a target radio station and interfering radio stations; a grouping unit which groups the interfering radio stations using the collected information; an interference parameter distribution estimating unit which models distribution characteristics of interference parameters for interfering radio stations; and an interference intensity predicting unit which predicts a distribution characteristic at least one of an interference signal intensity of a single interfering radio station and an aggregated interference signal intensity for a plurality of interfering radio stations by using a probability density function models of the interference parameters for every interference group, and predicts a total radio interference intensity from the entire interfering radio stations using the single interference signal distribution characteristic which is calculated for every group............... Fig. 1-5. Abstract.
(k)	Davis et al. (US 8086187 B1)- In one aspect, a method to simulate performance of a communication system includes providing a list of interference components to a user, receiving from the user selections of interference components from the list of the interference components, performing an analysis based on the user selections of the interference components and rendering a result of the analysis............... Fig. 1-5. Abstract.
(l)	Damnjanovic et al. (US 9491752 B2)- Techniques are described for wireless communication. One method includes monitoring, by a first base station of a first operator, for uplink configuration information and downlink configuration information associated with a second base station of at least one second operator; identifying a transmission timing of one or more uplink transmissions to the second base station of the at least one second operator based at least in part on the uplink configuration information; and prohibiting access to an unlicensed radio frequency spectrum band by the first base station of the first operator during the identified transmission timing of the one or more uplink transmissions. Transmissions of the second base station of the at least one second operator in the unlicensed radio frequency spectrum band may be asynchronous to transmissions of the first base station of the first operator in the unlicensed radio frequency spectrum band............... Fig. 1-5. Abstract.
(m)	Fu et al. (US 8838046 B2)- A hybrid FDM/TDM solution for in-device coexistence interference avoidance is proposed. A user equipment (UE) comprises a first radio transceiver and a second co-located radio transceiver. The UE detects coexistence interference between the two radios based on radio signal measurement. The UE sends an IDC interference indicator to its serving base station (eNB). The UE also reports IDC information including recommendation for FDM and TDM configurations to the eNB. The eNB receives the IDC interference indicator and evaluates whether to trigger FDM-based solution to mitigate the coexistence interference. The eNB also evaluates whether to trigger TDM-based solution to mitigate coexistence interference. The evaluation is based on the recommended FDM and TDM configurations. The eNB may trigger FDM-based solution, TDM-based solution, or FDM and TDM solution based on the evaluation results of the feasibility and effectiveness of each solution............... Fig. 1-5. Abstract.
(n)	NOH et al. (US 10506610 B2)- The present invention relates to a method and apparatus for allocating a resource by a base station in a wireless communication system supporting full-duplex communication. Specifically, the present invention comprises the steps of: transmitting, to a plurality of UEs, measurement information including time information and information on candidate sub-bands for measuring inter-device interference (IDI); receiving, from the plurality of UEs, IDI measurement results measured according to the measurement information; and performing resource allocation for the plurality of UEs on the basis of the IDI measurement results, wherein the information on candidate sub-bands includes at least one candidate sub-band configured for each of the plurality of UEs on the basis of channel measurement between the base station and the corresponding UE............... Fig. 1-3. Abstract.
(o)	Yi et al. (US 9743317 B2)- The present invention relates to a method for requesting the selection of a master management apparatus through a server by a management apparatus enabling television white space (TVWS) apparatuses to coexist in a TVWS. The method includes the steps of: determining whether the trigger condition of the process for selecting the master management apparatus is satisfied; and requesting the selection of the master management apparatus by the server, wherein the master management apparatus is configured to determine a channel selection in the TVWS for terminals connected to the master management apparatus and a slave management apparatus, and the trigger condition can be based on the load balance parameters or geographical coverage parameters of the management apparatus............... Fig. 1-5. Abstract.
(p)	J. Park, E. Lee, S. -H. Park, S. -S. Raymond, S. Pyo and H. -S. Jo, "Modeling and Analysis on Radio Interference of OFDM Waveforms for Coexistence Study," in IEEE Access, vol. 7, pp. 35132-35147, 2019, doi: 10.1109/ACCESS.2019.2896280.
 (q)	M. A. Hossain and R. Passerone, "Power Adaptive Cognitive Pilot Channel for Spectrum Co-existence in Wireless Networks," 2011 IEEE International Conference on Advanced Information Networking and Applications, 2011, pp. 9-16, doi: 10.1109/AINA.2011.29.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIZOU HASSAN (SPE) can be reached on (571)272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OO/
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472